
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 74
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24, 2009
			Received and referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of a decade
		  of action for road safety with a global target to reduce by 50 percent the
		  predicted increase in global road deaths between 2010 and
		  2020.
	
	
		Whereas according to the 2004 World Report on Road Traffic
			 Injury Prevention, 40,000 people in the United States and 1,300,000 people
			 globally die in road crashes each year;
		Whereas another 20,000,000 to 50,000,000 people globally
			 are injured each year as a result of speeding motor vehicles and the increased
			 use of motor vehicles;
		Whereas road crashes are the leading cause of death
			 globally for young people between the ages of 10 and 24 years around the
			 world;
		Whereas the current estimated monetary cost of motor
			 vehicle crashes worldwide is $518,000,000,000 annually, representing between 3
			 and 5 percent of the gross domestic product of each nation;
		Whereas according to the World Health Organization, over
			 90 percent of motorist-related deaths occur in low- and middle-income
			 countries;
		Whereas according to the World Health Organization,
			 motorist-related deaths and costs continue to rise in these countries due to a
			 lack of appropriate road engineering and injury prevention programs in public
			 health sectors;
		Whereas the United States, other countries, and
			 international organizations should promote the improvement of data collection
			 and comparability, including by adopting the standard definition of a road
			 death as “any person killed immediately or dying within 30 days as a result of
			 a road traffic crash” as standard definitions of injury, and the facilitation
			 of international cooperation to develop reliable data systems and analytical
			 capability;
		Whereas it is critical that the international community
			 support collaborative action to enhance global road safety and reduce the risk
			 of road crash death and injury around the world by fostering partnerships and
			 cooperation between governments, private and public sectors, and within civil
			 society, as well as relationships between the National Highway Traffic Safety
			 Administration (NHTSA) and other national and international road safety
			 authorities;
		Whereas the United Nations General Assembly adopted a
			 resolution in 2005 designating the third Sunday of November as a day of
			 remembrance for road crash victims and their families, and calling on nations
			 globally to improve road safety;
		Whereas the United States Congress passed H. Con. Res. 87,
			 as well as S. Con. Res. 39, in the 110th Congress supporting the goals and
			 ideals of a world day of remembrance for road crash victims;
		Whereas the United Nations General Assembly adopted a
			 resolution in 2008 highlighting the impact of global road safety issues,
			 encouraging nations to take action to reduce road crash risks across the world,
			 and creating the first global high-level conference on road safety, to be
			 hosted by the Russian Federation in Moscow in November 2009; and
		Whereas the Ministerial Consultative Committee of the
			 First Global Ministerial Conference on Road Safety in Moscow has drafted a
			 declaration to designate 2010–2020 as the “Decade of Action for Road Safety”:
			 Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals and ideals of a decade
			 of action for road safety with a global target to reduce by 50 percent the
			 predicted increase in global road deaths between 2010 and 2020;
			(2)urges the Obama
			 Administration and the Department of State, in conjunction with the National
			 Highway Traffic Safety Administration (NHTSA), to set ambitious road traffic
			 casualty reduction targets for United States citizens traveling abroad and at
			 home;
			(3)encourages enhancement of global efforts,
			 including international harmonization of road safety regulations and good
			 practices, to improve road safety and reduce road crash deaths and injuries;
			 and
			(4)urges the Obama
			 Administration to take a leadership role at the First Ministerial Conference on
			 Road Safety in Moscow and for the United States to work with nations around the
			 world to achieve the goals and ideals of a decade of action for road
			 safety.
			
	
		
			Passed the House of
			 Representatives September 23, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
